DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2, 4- 6, 9, 11 - 13, 16 - 18, and 20 - 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s arguments, see pages 9 - 11 filed 2/17/2022 with respect to the prior art have been fully considered and are persuasive.  The prior art, either singly or in combination, fails to teach or reasonably suggest the amended features of claims 2, 9, and 16 directed towards ‘compressing, between an x-ray source and an x-ray detector, the breast of the patient for a single compression; injecting a first contrast agent into the breast of the patient; ... receiving an image acquisition mode selection; … based on the received image acquisition mode selection and the detected plurality of third x-ray beams, generating, by a processor, either of a tomosynthesis image or a second 2D mammography image; ... localizing a lesion of the breast within the displayed either of the tomosynthesis image or the second 2D mammography image; and subsequent to localizing the lesion, releasing the breast of the patient from the single compression.’ 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793